Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
There is no recognition in the prior art of a method for dispensing a chilled nitrogen-infused noncarbonated beverage, comprising: charging a noncarbonated beverage to a beverage tank which is in liquid communication with a liquid/gas contactor unit through a beverage pump; chilling the noncarbonated beverage to a temperature of from 30 to 40 °F; feeding a supply of N2 to the liquid/gas contactor unit, beverage pump and to the beverage tank through one or more secondary regulators; adjusting the one or more secondary regulators to supply the N2 at a pressure of from 20 to 70 psi at the liquid/gas contactor unit and beverage pump; pressurizing the beverage tank to 10-12 psi; pumping the chilled noncarbonated beverage from the beverage tank through the beverage pump to the liquid/gas contactor unit; contacting the chilled noncarbonated beverage with N2 in the liquid/gas contactor unit to dissolve the N2 in the chilled noncarbonated beverage to obtain the chilled nitrogen-infused noncarbonated beverage; and dispensing the chilled nitrogen-infused noncarbonated beverage through a beverage faucet at a controlled rate to a receiver.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107. The examiner can normally be reached M-F, 9:30-6:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799